Title: To George Washington from John Arbuthnot, 21 April 1781
From: Arbuthnot, John
To: Washington, George


                        
                            Sir,
                            Royal Oak, Off New York, 21st April 1781.
                        
                        If I had not been very busy when I Received your Letter dated the 25th of January last, complaining of the
                            treatment of the Naval Prisoners at this place, I certainly should have Answered it before this time; And Notwithstanding
                            I then thought, as I now do, that my own Testimony would have been sufficient to have put the truth past a doubt, I
                            ordered the strictest Scrutiny to be made into the Conduct of all parties concerned in the Victualling and treatment of
                            those unfortunate people—Their several testimonies you must have seen, And I give you my honor, the transaction was
                            conducted with such strict care and impartiality that you may rely on it’s Validity.
                        Permit me now Sir, to request that you will take the proper Steps, to cause Mr Bradford your Commissary, and
                            the Tailor of Philadelphia, to abate of that inhumanity which they have, and do exercise indiscriminately upon all people,
                            who are so unfortunate as to be carried into that place.
                        I will not trouble you Sir, with a Catalogue of grievances further than to request that the unfortunate may
                            feel as little of the Severities of War, as the Circumstances of the time will permit, that in future they may not be fed
                            in the Winter with Salted Clams, And that they may be afforded a Sufficiency of Fuel. I am, Sir, Your most obedient
                            & humble Servant
                        
                            Mt Arbuthnot
                        
                    